                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
EUGENIO L. GALARZA            :       Civ. No. 3:18CV00126(SALM)
                              :
v.                            :
                              :
NANCY A. BERRYHILL,           :       February 11, 2019
ACTING COMMISSIONER, SOCIAL   :
SECURITY ADMINISTRATION       :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

     Plaintiff, Eugenio L. Galarza, brings this appeal pursuant

to §205(g) of the Social Security Act (“the Act”), as amended,

seeking review of a final decision by the Acting Commissioner of

the Social Security Administration (the “Commissioner”) denying

his application for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”). Plaintiff has moved for an

order reversing the decision of the Commissioner, or in the

alternative, for remand [Doc. #18]. Defendant has filed a motion

for an order affirming the decision of the Commissioner [Doc.

#20]. Plaintiff has filed a reply [Doc. #21].1




1 Plaintiff’s reply was filed on August 13, 2018. See Doc. #21.
The supplemental scheduling order [Doc. #17] required that any
reply brief be filed on or before August 7, 2018. The reply
brief does not appear to raise any new arguments, and the Court
has considered it to the extent that it clarifies and supports
arguments advanced in plaintiff’s motion to reverse or remand
the decision of the Commissioner [Doc. #18].
                                  1
     For the reasons set forth below, plaintiff’s Motion to

Reverse or Remand [Doc. #18] is DENIED, and defendant’s Motion

for an Order Affirming the Decision of the Commissioner [Doc.

#20] is GRANTED.

I.   PROCEDURAL HISTORY2

     Plaintiff filed applications for DIB and SSI on February

19, 2015, alleging disability beginning May 1, 2011. See

Certified Transcript of the Administrative Record, Doc. #16 and

attachments, compiled on March 9, 2018, (hereinafter “Tr.”) at

235-249. Plaintiff’s applications were denied initially on

October 1, 2015, see Tr. 95-96, and upon reconsideration on

January 28, 2016, see Tr. 121-122.3

     On June 1, 2017, plaintiff, represented by Attorney Howard

B. Schiller, and with the aid of an interpreter, appeared and

testified before Administrative Law Judge (“ALJ”) Ryan A. Alger.

See Tr. 41-53. Vocational Expert (“VE”) Renee B. Jubrey

testified by telephone at the hearing. See Tr. 60-64. Delores

Cardona also testified. See Tr. 53-60. Plaintiff resides with

Ms. Cardona, the mother of his sixteen-year-old twins. See Tr.

50. On June 28, 2017, the ALJ issued an unfavorable decision.


2 Plaintiff filed a stipulation of facts which has been adopted
by both parties. See Doc. #19.

3 The ALJ’s decision erroneously lists the initial denial date as
October 6, 2015, and the denial date upon reconsideration as
January 29, 2016. See Tr. 29.
                                2
See Tr. 15-38. On December 13, 2017, the Appeals Council denied

plaintiff’s request for review, making the ALJ’s June 28, 2017,

decision the final decision of the Commissioner. See Tr. 1-8.

The case is now ripe for review under 42 U.S.C. §405(g).

II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the court must decide

whether the Commissioner applied the correct legal principles in

making the determination. See Balsamo v. Chater, 142 F.3d 75, 79

(2d Cir. 1998). Second, the court must decide whether the

determination is supported by substantial evidence. See id.

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure

that a claim has been fairly evaluated by the ALJ. See Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

                                 3
standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have [his] disability determination

made according to the correct legal principles.” Johnson v.

Bowen, 817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir.

1984). The ALJ is free to accept or reject the testimony of any

witness, but a “finding that the witness is not credible must

nevertheless be set forth with sufficient specificity to permit

intelligible plenary review of the record.” Williams ex rel.

Williams v. Bowen, 859 F.2d 255, 260-61 (2d Cir. 1988). It is

well established that “an ALJ’s credibility determination is

generally entitled to deference on appeal.” Selian v. Astrue,

708 F.3d 409, 420 (2d Cir. 2013); see also Kessler v. Colvin, 48

F. Supp. 3d 578, 595 (S.D.N.Y. 2014) (“A federal court must

afford great deference to the ALJ’s credibility finding, since

the ALJ had the opportunity to observe the claimant’s demeanor

                                4
while the claimant was testifying.” (citation and internal

quotation marks omitted)); Pietrunti v. Dir., Office of Workers’

Comp. Programs, 119 F.3d 1035, 1042 (2d Cir. 1997) (“Credibility

findings of an ALJ are entitled to great deference and therefore

can be reversed only if they are patently unreasonable.”

(citation and internal quotation marks omitted)).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012). “[W]hether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

    To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that she is

unable to work after a date specified “by reason of any

                                5
medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that [she] is not only unable to do

[her] previous work but cannot, considering [her] age,

education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.”

42 U.S.C. §423(d)(2)(A); see also 20 C.F.R. §404.1520(c)

(requiring that the impairment “significantly limit[] ...

physical or mental ability to do basic work activities[]” to be

considered “severe”).4

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520. In the Second

Circuit, the test is described as follows:




4 Some of the Regulations cited in this decision, particularly
those applicable to the review of medical source evidence, were
amended effective March 27, 2017. Those “new regulations apply
only to claims filed on or after March 27, 2017.” Smith v.
Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018) (summary order).
Where a plaintiff’s claim for benefits was filed prior to March
27, 2017, “the Court reviews the ALJ’s decision under the
earlier regulations[.]” Rodriguez v. Colvin, No.
3:15CV1723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept. 4,
2018); White v. Comm’r, No. 17CV4524(JS), 2018 WL 4783974, at *4
(E.D.N.Y. Sept. 30, 2018) (“While the Act was amended effective
March 27, 2017, the Court reviews the ALJ’s decision under the
earlier regulations because the Plaintiff’s application was
filed before the new regulations went into effect.” (citation
omitted)).
                                6
      First, the Secretary considers whether the claimant is
      currently engaged in substantial gainful activity. If
      [she] is not, the Secretary next considers whether the
      claimant has a “severe impairment” which significantly
      limits [her] physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment,
      the third inquiry is whether, based solely on medical
      evidence, the claimant has an impairment which is listed
      in Appendix 1 of the regulations. If the claimant has
      such an impairment, the Secretary will consider [her]
      disabled without considering vocational factors such as
      age, education, and work experience; the Secretary
      presumes that a claimant who is afflicted with a “listed”
      impairment is unable to perform substantial gainful
      activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, [she] has the residual functional
      capacity to perform [her] past work. Finally, if the
      claimant is unable to perform [her] past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.
Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given [her] residual functional capacity.” Gonzalez ex rel.

                                 7
Guzman v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243

(2d Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003));

Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per

curiam)). “Residual functional capacity” (“RFC”) is what a

person is still capable of doing despite limitations resulting

from her physical and mental impairments. See 20 C.F.R.

§404.1545(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that the Social Security Act is a remedial statute to be

broadly construed and liberally applied.” Id. (citation and

internal quotation marks omitted).

IV.   THE ALJ’S DECSION

      Following the above-described five-step evaluation process,

the ALJ concluded that plaintiff was not disabled under the Act.

See Tr. 31. At step one, the ALJ found that plaintiff had not

engaged in substantial gainful activity since the alleged onset

date of May 1, 2011. See Tr. 23. At step two, the ALJ found that

plaintiff had the severe impairments of “degenerative disc

                                 8
disease of the lumbar spine, bilateral shoulder arthritis, [and]

status post rotator cuff repair[.]” Id.

      At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of any of the listed impairments in 20 C.F.R. Pt.

404, Subpt. P, App. 1. See Tr. 24. The ALJ specifically

considered Listings 1.00 (Musculoskeletal System), 1.02 (Major

dysfunction of a joint(s) (due to any cause)), and 1.04

(Disorders of the spine). See Tr. 24. Before moving on to step

four, the ALJ found plaintiff had the RFC

      to perform light work as defined in 20 CFR 404.1567(b)
      and 416.967(b) except he can frequently climb stairs and
      ramps; cannot climb ladders, ropes, or scaffolds;
      occasionally kneel; cannot crawl; cannot perform
      overhead work bilaterally; and can occasionally push and
      pull bilaterally.

Id.

      At step four, the ALJ concluded that plaintiff had no past

relevant work. See Tr. 29. Before moving on to step five, the

ALJ found that plaintiff “is illiterate and is able to

communicate in English[.]” Tr. 29. At step five, and after

considering the testimony of the VE as well as plaintiff’s age,

education, work experience, and RFC, the ALJ found that jobs

existed in significant numbers in the national economy that

plaintiff could perform. See Tr. 30.




                                 9
V.   DISCUSSION

     Plaintiff asserts that the ALJ erred:

 1. at step two by failing to assess plaintiff’s vascular
    impairment and failing to classify it as severe;

 2. at step three by concluding that plaintiff’s impairments
    did not meet Listing 1.04;

 3. by not appropriately weighing the evidence when determining
    plaintiff’s RFC; and

 4. at step five by not adequately considering plaintiff’s
    illiteracy when determining what jobs plaintiff could
    perform.

The Court addresses each argument in turn.

     A. Step Two: Consideration of Vascular Condition

     Plaintiff contends that the ALJ erred at step two by not

discussing plaintiff’s “lower extremity vascular condition[,]”

Doc. #18 at 9, and, thus, implicitly determining that it was not

a severe impairment. See Doc. #18 at 8-10; Doc. #21 at 1-6. The

Commissioner argues that plaintiff did not meet his burden to

“show that the impairment was both medically determinable and

severe[,]” and has not established that any alleged error was

harmful. Doc. #20-1 at 3; see id. at 5.

     At step two of the sequential evaluation process, the ALJ

must determine whether the claimant has an impairment or

combination of impairments “of such severity” that it

“significantly limits [his] physical or mental ability to do

basic work activities[.]” 20 C.F.R. §§404.1520(c), 416.920(c).


                               10
At this step, “then, medical evidence alone is evaluated in

order to assess the effects of the impairment(s) on ability to

do basic work activities.” Social Security Ruling (“SSR”) 85-28,

1985 WL 56856, at *4 (S.S.A. Jan. 1, 1985). Examples of “basic

work activities” include:

    (1) Physical functions such as walking, standing,
    sitting, lifting, pushing, pulling, reaching, carrying,
    or handling;
    (2) Capacities for seeing, hearing, and speaking;
    (3) Understanding, carrying out, and remembering simple
    instructions;
    (4) Use of judgment;
    (5) Responding appropriately to supervision, co-workers
    and usual work situations; and
    (6) Dealing with changes in a routine work setting.

20 C.F.R. §§404.1521(b)(1)-(6), 416.921(b)(1)-(6).

    Step two, the Second Circuit has held, is limited to

“screen[ing] out de minimis claims[.]” Dixon v. Shalala, 54 F.3d

1019, 1030 (2d Cir. 1995). However, “[t]he presence of an

impairment is ... not in and of itself disabling within the

meaning of the Act.” Coleman v. Shalala, 895 F. Supp. 50, 53

(S.D.N.Y. 1995). Plaintiff bears the burden at step two of

showing that his medical impairments are severe. See Talavera v.

Astrue, 697 F.3d 145, 151 (2d Cir. 2012); 20 C.F.R.

§§404.1512(a), 416.912(a).

    Plaintiff claims that his documented claudication and

“bilateral lower extremity circulation deficits[]” should have

been discussed, and found to be severe, by the ALJ. Doc. #18 at


                               11
9; see also Doc. #21 at 1-6. These conditions appear to

constitute the “Peripheral Vascular (Arterial) Disease” that Dr.

Sandell, a state agency medical consultant, found to be severe.

Tr. 103, 115. Plaintiff points to two sources of information

related to his vascular condition, and contends that the “lower

extremity circulatory issues would have a synergistic impact

upon his ability to stand and walk when coupled with the

discogenic issues affecting his legs.” Doc. #21 at 4.5

     The first records addressing symptoms related to a vascular

condition date to a September 25, 2015, visit to Windham

Hospital, where plaintiff presented with “sharp chest pains[.]”

Tr. 521. Plaintiff points to records from that visit stating

that he had a “hemodynamically significant pressure gradient

consistent with right femoropopliteal arterial disease[,]” and

“hemodynamically significant contralateral pressure gradient

consistent with left femoral arterial disease.” Tr. 518. These

records also state that plaintiff has “risk factors for

peripheral vascular disease including tobacco use. The patient

presents with chest pain and bilateral lower extremity

claudication symptoms.” Id. (emphasis added). Although the staff

at Windham Hospital reached their conclusions after plaintiff




5 Plaintiff also contends that failure to adequately discuss the
vascular condition undermines the ALJ’s RFC determination,
discussed infra.
                               12
ran on a treadmill, see Tr. 518, and were aware of plaintiff’s

lower back pain, see Tr. 520-21, plaintiff was sent home from

Windham Hospital without any restrictions related to mobility or

exertion, see Tr. 522 (“Discharge Activity: None[;] Additional

Discharge Instructions: out patient stress test, ;use vicodin

for pain[.]” (sic)).

    Plaintiff was seen at Generations Family Medical Center on

October 22, 2015, at which time he “reported that he had

developed chest pain after having an argument with his

orthopedic surgeon. A stress test had shown bilateral peripheral

artery disease.” Doc. #19 at 15. Plaintiff makes no reference to

this visit in his motion. These records state that plaintiff’s

symptoms were “relieved by rest[.]” Tr. 547. With regard to

cardiovascular symptoms, these records document only “[c]hest

pain or discomfort[.]” Tr. 548. This visit, similarly, did not

result in any exertional restrictions; plaintiff was advised to

maintain a healthy diet and lose weight. See Tr. 549.

    When summarizing these two medical records in his “Key

Somatic Findings[,]” Dr. Sandell noted “PAD[,]” and concluded

that plaintiff’s “Peripheral Vascular (Arterial) Disease[,]” was

a severe impairment. Tr. 102-103; 114-15. Dr. Sandell is a state

agency medical consultant who has never examined or treated

plaintiff. See Tr. 103-04; 115-16; Doc. #19 at 2.



                               13
    After identifying those of plaintiff’s conditions he

considered “severe[,]” Dr. Sandell assessed plaintiff’s

exertional limitations. Tr. 103, 115; see also Tr. 104, 116. Dr.

Sandell opined that plaintiff could not lift more than ten

pounds, and could only stand and/or walk with normal breaks for

two hours in an eight hour workday. See Tr. 103-04, 115-16. When

asked to provide evidence in support of his conclusions, Dr.

Sandell wrote that plaintiff could only lift five to seven

pounds frequently, but failed to provide any specific diagnostic

basis for these exertional restrictions. See Tr. 104, 116. When

Dr. Sandell evaluated plaintiff’s environmental limitations, he

opined that plaintiff should avoid concentrated exposure to

extreme cold. See Tr. 105; 117. When asked to explain that

limitation and to provide evidence for that conclusion, he

stated “PAD[.]” Id.

    Despite Dr. Sandell’s classification of the vascular

condition as severe, plaintiff points to no evidence that he

sought ongoing care for the condition, or that any of his

treating physicians considered the condition in his ongoing

treatment. Plaintiff acknowledges that none of his treating

providers were aware of the condition. See Doc. #21 at 2. Only

six sentences are devoted to discussion of the condition in the

parties’ fifteen-page stipulation of facts. See Doc. #19 at 15.

Plaintiff did not discuss this condition in his testimony at the

                               14
hearing. See Tr. 7-16. These factors weigh against a claim of

error at step two. See, e.g, Corbit v. Colvin, No.

3:13CV01587(JBA), 2015 WL 9308221, at *4 (D. Conn. Dec. 22,

2015) (no error where ALJ did not discuss a condition that was

mentioned in the introduction to a single physician’s evaluation

but was “not discussed anywhere else in [claimant’s] evaluation,

or in any other doctor’s evaluation, nor in the testimony given

at the hearing[,]” and there was no evidence indicating that

“medical professionals had diagnosed the plaintiff with specific

impairments which were later omitted from the disability

analysis[]”).

    Additionally, plaintiff points to no exertional limitation

tied to this condition imposed by any physician, and none is

apparent from the record. While remand may be appropriate where

there is evidence to suggest that significant functional

limitations were ignored in the ALJ’s evaluation, see, e.g.,

Garcia v. Colvin, 3:14CV01840(VLB)(RAR) (D. Conn. 2017), that

did not occur here. Even Dr. Sandell did not discuss this

condition in conjunction with plaintiff’s exertional

restrictions -- only when discussing exposure to extreme cold,

an environmental restriction, which is consistent with the

nature of the condition. See, e.g, Malloy v. Astrue, No.

3:10CV00190(MRK)(WIG), 2010 WL 7865083, at *14-15 (D. Conn. Nov.

17, 2010) (no error at step two where an ALJ failed to discuss a

                               15
condition without medically supported limitations; error at step

two for failure to consider a condition where the record evinced

“significant evidence of extreme deficits” (emphases in

original)). “An impairment must be established by medical

evidence consisting of signs, symptoms, and laboratory

findings.”6 Corbit, 2015 WL 9308221, at *4 (emphases added); see

also 20 C.F.R. §§404.1528, 404.1594, 404.1594, 416.908, 416.912,

416.928.

     Plaintiff has failed to sustain his burden of showing at

step two that his vascular condition “significantly limited his

physical ... ability to do basic work activities[.]” 20 C.F.R.

§§404.1520(c), 416.920(c). The Court finds that there is




6 Symptoms, signs and laboratory findings are defined as
follows:
     (a) Symptoms are your own description of your physical
     or mental impairment. ... Your statements (or those of
     another person) alone, however, are not enough to
     establish that there is a physical or mental impairment.
     (b)    Signs    are   anatomical,    physiological,   or
     psychological abnormalities which can be observed, apart
     from your statements (symptoms). Signs must be shown by
     medically acceptable clinical diagnostic techniques. ...
     They must also be shown by observable facts that can be
     medically described and evaluated.
     (c) Laboratory findings are anatomical, physiological,
     or psychological phenomena which can be shown by the use
     of   a   medically  acceptable    laboratory  diagnostic
     techniques.
20 C.F.R. §§404.1528, 416.928 (emphases added).
                                16
substantial evidence in the record to support the ALJ’s implicit

determination that the vascular condition was non-severe.7

     B. Step Three: Listing 1.04 (Disorders of the Spine)

     Plaintiff argues that the ALJ wrongfully concluded that he

did not meet Listing 1.04. See Doc. #18 at 3-4. The Commissioner

disagrees. See Doc. #20-1 at 5-8.

     Specifically, plaintiff points to evidence related to

positive straight leg raising tests, which he contends were

ignored by the ALJ. See Doc. #18 at 3-5. Listing 1.04 requires:

     A. Evidence of nerve root compression characterized by
     neuro-anatomic distribution of pain, limitation of
     motion of the spine, motor loss (atrophy with associated
     muscle weakness or muscle weakness) accompanied by
     sensory or reflex loss and, if there is involvement of
     the lower back, positive straight-leg raising test
     (sitting and supine);

     B. Spinal arachnoiditis; or

     C.   Lumbar     spinal    stenosis     resulting        in
     pseudoclaudication.

20 C.F.R. § Pt. 404, Subpt. P, App. 1 §1.04 (emphases added).

     Straight leg raising tests are one element of the test

under Listing 1.04(A). See id. Plaintiff points to positive

straight leg raising tests, see Tr. 365; 514; 795, and argues


7 As discussed infra, the ALJ had a duty to evaluate both severe
and non-severe conditions when determining plaintiff’s RFC. See
Stanton v. Astrue, 370 F. App’x 231, 233 n.1 (2d Cir. 2010)
(summary order) (Potential error at step two is harmless if the
potential non-severe impairment and functional limitations are
considered in subsequent steps.). As discussed below, the ALJ’s
determination of plaintiff’s RFC was also appropriate.
                               17
that intermittent positive tests are consistent with meeting

Listing 1.04. See Doc. #18 at 3.

    Plaintiff’s arguments are unpersuasive. First, the ALJ did

acknowledge that plaintiff had intermittent positive straight

leg raising tests. See Tr. 26. Second,

    [a]lthough the record indicates that plaintiff had
    positive straight leg tests, the record fails to
    establish that the positive straight leg raising was in
    both the seated and supine positions. For these reasons,
    plaintiff has failed to meet [his] burden of showing
    that [his] back impairment meets Listing 1.04(A).

Wages v. Astrue, No. 3:11CV01571(JCH)(HBF), 2013 WL 3243133, at

*13 (D. Conn. Mar. 26, 2013) (citation omitted), recommended

ruling rejected in part on other grounds sub nom, Wages v.

Comm’r of Soc. Sec., 2013 WL 3243116, at *5 (D. Conn. June 26,

2013). Plaintiff acknowledges that the record does not contain

the required evidence regarding straight leg raising tests. See

Doc. #21 at 6.

    The ALJ supported his conclusion that plaintiff’s

conditions neither met nor were equivalent to Listing 1.04 with

citations to “Exhibit 7F at 33, 38; 26F at 1-4; 28F at 1; 36F at

1[.]” Tr. 24. While plaintiff focuses only on the references in

these records to straight leg raising tests (or the lack

thereof), these records addressed a variety of factors outlined

in Listing 1.04, including “good strength and sensation to both

lower extremities[,]” Tr. 493; lack of stenosis, see Tr. 337-38;


                               18
762; and normal range of motion, see Tr. 802. These records

provide substantial evidence to support the ALJ’s finding.

    C. RFC: Standing and Walking

    Plaintiff’s RFC is “the most [he] can still do despite

[his] limitations.” 20 C.F.R. §§404.1545(a)(1), 416.945(a)(1).

The RFC is assessed “based on all the relevant evidence in [the]

case record[,]” including “all of the relevant medical and other

evidence.” 20 C.F.R. §§404.1545(a)(1), (3), 416.945(a)(1), (3).

The ALJ concluded that plaintiff had the RFC

    to perform light work as defined in 20 CFR 404.1567(b)
    and 416.967(b) except he can frequently climb stairs and
    ramps; cannot climb ladders, ropes, or scaffolds;
    occasionally kneel; cannot crawl; cannot perform
    overhead work bilaterally; and can occasionally push and
    pull bilaterally.

Tr. 24. A position qualifies as light work when

    it requires a good deal of walking or standing -- the
    primary difference between sedentary and most light
    jobs. ... Relatively few unskilled light jobs are
    performed in a seated position.

    “Frequent” means occurring from one-third to two-thirds
    of the time. Since frequent lifting or carrying requires
    being on one’s feet up to two-thirds of a workday, the
    full range of light work requires standing or walking,
    off and on, for a total of approximately 6 hours of an
    8-hour workday. Sitting may occur intermittently during
    the remaining time. The lifting requirement for the
    majority of light jobs can be accomplished with
    occasional, rather than frequent, stooping. Many
    unskilled light jobs are performed primarily in one
    location, with the ability to stand being more critical
    than the ability to walk.




                               19
SSR 83-10, 1983 WL 31251, at *5-6 (S.S.A. 1983) (emphases

added). In comparison, sedentary work requires standing or

walking for no more than two hours of an eight-hour work day.

See id. at 5.

    Plaintiff’s principle contention is that he is incapable of

walking for six hours in an eight-hour day. Plaintiff advances

numerous arguments in support of this contention. See,

generally, Doc. #18; Doc. #21. The Commissioner argues that the

ALJ’s findings were supported by substantial evidence, and the

ALJ’s assignment of weight to evidence was consistent with

applicable law. See Doc. #20-1 at 8-16. The Court addresses each

of plaintiff’s arguments in turn.

         1. Medical Evidence

    Plaintiff argues that “[i]n evaluating the opinions of

treating physicians particularly, the ALJ is obligated to give

‘good reasons’ for the [less than controlling] weight accorded

treating physicians’ opinions. ... To the extent that there was

no medical opinion contradicting the opinions of Mr. Galarza’s

treating physicians, their expressed opinions are controlling.”

Doc. #18 at 7. Plaintiff further argues that “ALJ Alger should

have sought clarification from Mr. Galarza’s treating physicians

prior to rejecting their opinions regarding functional

abilities.” Doc. #18 at 7.



                               20
            i. Applicable Law, Generally

    “Because a hearing on disability benefits is a non-

adversarial proceeding, the ALJ generally has an affirmative

obligation to develop the administrative record.” Perez v.

Chater, 77 F.3d 41, 47 (2d Cir. 1996). However, “where there are

no obvious gaps in the administrative record, and where the ALJ

already possesses a complete medical history, the ALJ is under

no obligation to seek additional information in advance of

rejecting a benefits claim.” Rosa v. Callahan, 168 F.3d 72, 79

n.5 (2d Cir. 1999) (citation and quotation marks omitted). The

duty to further develop the record is triggered “only if the

evidence before [the ALJ] is inadequate to determine whether the

plaintiff is disabled.” Walsh v. Colvin, No. 3:13CV00687(JAM),

2016 WL 1626817, at *2 (D. Conn. Apr. 25, 2016) (citation and

quotation marks omitted).

    Once a record is fully developed, the ALJ evaluates the

medical opinions of the physicians who treated plaintiff as

follows:

    With respect to the nature and severity of a claimant’s
    impairment(s), the SSA recognizes a treating physician
    rule of deference to the views of the physician who has
    engaged in the primary treatment of the claimant[.]
    According to this rule, the opinion of a claimant’s
    treating physician as to the nature and severity of the
    impairment is given controlling weight so long as it is
    well-supported by medically acceptable clinical and
    laboratory diagnostic techniques and is not inconsistent
    with the other substantial evidence in the case record.


                               21
Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (citations

and quotation marks omitted) (emphasis added).

    When weighing any medical opinion, the Regulations require

that the ALJ consider the following factors: length of treatment

relationship; frequency of examination; nature and extent of the

treatment relationship; relevant evidence used to support the

opinion; consistency of the opinion with the entire record; and

the expertise and specialized knowledge of the source. See 20

C.F.R. §§404.1527(c)(2)-(6), 416.927(c)(2)-(6). The Second

Circuit does not, however, require a “slavish recitation of each

and every factor [of 20 C.F.R. §404.1527(c) and §416.927(c)]

where the ALJ’s reasoning and adherence to the regulation are

clear.” Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013).

    Plaintiff argues that the ALJ erred in not imposing the

sedentary restrictions detailed in reports written by two

medical professionals: Dr. Arciero, who is a treating physician,

and Dr. Sandell, who is not. See generally Doc. #18. Plaintiff

also asserts that the ALJ erred in not seeking “clarification

from [plaintiff’s] treating physicians prior to rejecting their

opinions regarding functional abilities.” Doc. #18 at 7.

           ii. Dr. Scarangella and Dr. Pasha

    Before discussing the reports relied upon by plaintiff, the

Court pauses to outline the opinions provided by Dr. Scarangella

and Dr. Pasha -- which the ALJ did credit with regard to

                               22
standing and walking. See Tr. 28. The opinions of both of these

providers are subject to the treating physician rule. That is,

the ALJ should give them controlling weight if they are “well-

supported by medically acceptable clinical and laboratory

diagnostic techniques and [are] not inconsistent with the other

substantial evidence in the case record.” Burgess, 537 F.3d at

128 (citations and quotation marks omitted).

    Dr. Scarangella, one of plaintiff’s treating orthopedists,

placed no restrictions on plaintiff’s walking or standing. See,

e.g., Tr. 375, 380, 405, 743-48. Dr. Pasha, who treated

plaintiff’s back, wrote numerous detailed evaluations of

plaintiff’s condition, including his leg pain, but did not place

any restrictions on plaintiff’s time walking or standing. See,

e.g., Tr. 501, 729-34, 762-65, 811-20. Dr. Pasha continually

declined to place such restrictions on plaintiff, even when

plaintiff repeatedly complained of an inability to walk for

prolonged periods. See, e.g., Tr. 501, 729-34, 762-65. Dr. Pasha

did classify plaintiff, many times over the course of years, as

being only capable of some form of light duty work; Dr. Pasha

made clear, however, that the restrictions he placed on

plaintiff were related to the weight he could carry, not his

mobility. See, e.g., Tr. 501, 729-34, 762-65, 811-20. Dr. Pasha

expressly opined that plaintiff could sit, stand, and walk for

eight hours a day as recently as 2017. See Tr. 813.

                               23
           iii. Dr. Arciero

     Plaintiff cites to restrictions proposed by Dr. Arciero,

who treated plaintiff for his shoulder injuries. Dr. Arciero is

a treating physician, and his opinions are entitled to

controlling weight if they are “not inconsistent with the other

substantial evidence in the case record.” Burgess, 537 F.3d at

128 (citation and quotation marks omitted). If the opinions are

not entitled to controlling weight, the ALJ considers the

factors established in 20 C.F.R. §404.1527(c)(2)-(6) and

§416.927(c)(2)-(6) in determining the appropriate weight to

assign the opinions.

     Dr. Arciero issued only one opinion that specifically

addressed plaintiff’s ability to walk or stand.8 On March 28,

2017, Dr. Arciero completed a check-box form, indicating that

plaintiff could stand for only four hours, and walk for only two

hours. See Tr. 767. Check-box forms are “weak evidence at

best[,]” and are “only marginally useful for purposes of




8 Dr. Arciero suggested a need for sedentary restrictions in one
other report. That report, dated May 16, 2017, states:
“Sedentary job only, No lifting more than 15 lbs. No overhead
work, job that requires reclining for prolonged periods.” Tr.
821. There, Dr. Arciero stated that the body part assessed was
plaintiff’s right shoulder. See id. The form Dr. Arciero filled
out stated “IMPORTANT! Use a separate Form 42 for EACH body
part!” Id. Plaintiff provides no support for the proposition
that this restriction to sedentary work relates to plaintiff’s
ability to walk or stand. The report is discussed in greater
detail as it relates to plaintiff’s ability to lift, infra.
                               24
creating a meaningful and reviewable factual record. Such form

reports provide little reason to afford much weight to a

treating physician’s opinion.”9 Cote v. Berryhill, No.

3:17CV01843(SALM), 2018 WL 4092068, at *14 (D. Conn. Aug. 28,

2018) (citations and quotation marks omitted) (collecting

cases).

     In addition, this report was not accompanied by any

physical examination of plaintiff relating to his ability to

walk.10 See Tr. 767. The form only indicates a need for sedentary

restrictions, as plaintiff asserts, if interpreted to mean that

the plaintiff can spend only four hours upright in total, i.e.,

that the hours spent walking should be included in the hours

spent standing. The ALJ discounted these restrictions as they

were inconsistent with medical evidence in the record as well as

the plaintiff’s self-reported ability to walk half a mile at a

time. See Tr. 29.




9 Although Dr. Pasha also utilized check-box forms, those forms
were accompanied by detailed notes and evaluations of the
plaintiff, which supported the restrictions detailed on the
forms. See, e.g., Tr. 729-34, 762-65.

10Although the form states that Dr. Arciero determined, through
physical examination and an MRI, that plaintiff had pain and
various impediments related to his shoulder, rotator cuff, and
biceps, it does not discuss any examination of plaintiff’s legs
or back. See Tr. 766. Dr. Arciero provided no documentation or
notes with the form supporting or explaining the restrictions
related to walking and standing.
                               25
     Even if the Court proceeds under the assumption that the

report indicated plaintiff could only spend four hours per

workday upright,11 Dr. Arciero’s opinion is not entitled to

controlling weight. The many opinions of Dr. Scarangella and Dr.

Pasha are substantial evidence in the case record that conflict

with the single, unsupported, report of Dr. Arciero. The ALJ

therefore did not err in assigning less than controlling weight

to Dr. Arciero’s “opinions with regard to standing and

walking[.]” Tr. 29.

     Furthermore, the factors outlined in 20 C.F.R.

§404.1527(c)(2)-(6) and §416.927(c)(2)-(6), as considered by the

ALJ, do not support adoption of Dr. Arciero’s opinion related to

walking and standing. As to specialization, Dr. Arciero is an

Orthopedic Surgeon. See Tr. 26 (citing Tr. 628-30, 797-98). As

to the nature of the treatment relationship, Dr. Arciero treated

plaintiff for his shoulder, not his back or legs. The ALJ




11The Second Circuit has held that, where a physician’s report
does not otherwise specify if the hours spent standing and
walking are to be viewed inclusively or separately, and where no
other functional assessment of a claimant has been done, that
the “hours of walking must be included in the [] hours of
standing, not added to it.” Vargas v. Sullivan, 898 F.2d 293,
295 (2d Cir. 1990). While Dr. Arciero’s report does not
necessarily lend itself to such construction because it
expressly contemplates that the hours will be added together,
see Tr. 767, the Court need not address the issue further
because plaintiff’s argument fails even under the interpretation
he proposes.
                               26
implicitly acknowledged this, both when he generally credited

Dr. Arciero’s opinions with regard to “lifting, reaching, and

pushing and pulling[,]” Tr. 29, and when he cited to the reports

of Dr. Arciero in his discussion of plaintiff’s history of

shoulder treatment, but not in his discussion of treatment for

plaintiff’s back and legs, see Tr. 26.

    Similarly, plaintiff’s single sentence argument that the

ALJ “should have sought clarification from [Dr. Arciero] prior

to rejecting [his] opinions regarding functional abilities[,]”

Doc. #18 at 7, is unpersuasive. Although Dr. Arciero is a

treating physician, this case merely required the ALJ to perform

the ordinary function of weighing various records containing

minor deviations against the record as a whole, and to make

determinations regarding the appropriate weight to ascribe to

individual pieces of evidence. See Cage v. Comm’r of Soc. Sec.,

692 F.3d 118, 122 (2d Cir. 2012) (“[W]e defer to the

Commissioner’s resolution of conflicting evidence.”); Veino v.

Barnhart, 312 F.3d 578, 588 (2d Cir. 2002) (“Genuine conflicts

in the medical evidence are for the Commissioner to resolve.”).

No further development of the record was required in this case,

and plaintiff has not met his burden to demonstrate otherwise.

See Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (“The burden

of showing that an error is harmful normally falls upon the

party attacking the agency’s determination.”).

                               27
     The ALJ did not commit reversible error when he did not

adopt the restrictions imposed by Dr. Arciero.

            iv. Dr. Sandell

     Plaintiff next urges adoption of restrictions outlined in

the two reports12 of Dr. Sandell, a state agency medical

consultant who “reviewed the claimant’s records on Jan. 28,

2016, upon reconsideration and concluded ... [that plaintiff]

could stand or walk no more than two hours in an eight hour

day[.]” Doc. #19 at 2; see also Tr. 103-04, 115-16. Plaintiff

argues that it was improper for the ALJ to discount Dr.

Sandell’s opinion, and to decline to apply the restrictions Dr.

Sandell suggested because Dr. Sandell, unlike plaintiff’s

treating physicians, was aware of plaintiff’s vascular

condition. See Doc. #18 at 6-7; Doc. #21 at 1-2. Plaintiff

further argues, relying exclusively on Dr. Sandell’s opinion for

support, that the ALJ’s failure to expressly discuss plaintiff’s

vascular condition when the ALJ made his RFC determination

constitutes reversible error. See Doc. #18 at 9; Doc. #21 at 3-

5, 7.




12Because plaintiff applied for both SSI and DIB benefits, two
reports were generated at the state reconsideration level. See
Tr. 97-108 (DIB), 109-120 (SSI, noted as “DI” in the report).
The substantive content of these reports, including the opinions
of Dr. Sandell expressed therein, are identical. See id.
                                28
    Dr. Sandell’s opinion, because it is the opinion of a

“reviewing state agency medical consultant[,]” rather than one

of a treating physician, is “insufficient to outweigh the

opinion of a treating physician who cared for the plaintiff over

a period of time and who provided an opinion supported by

explanation and treatment records.” Wages v. Comm’r of Soc.

Sec., No. 3:11CV01571(JCH), 2013 WL 3243116, at *2 (D. Conn.

June 26, 2013) (citation and quotation marks omitted).

    Dr. Sandell’s opinion is therefore evaluated under the

factors outlined in 20 C.F.R. §404.1527(c)(2)-(6) and

§416.927(c)(2)-(6). There was no treatment relationship between

Dr. Sandell and plaintiff. Additionally, as the ALJ points out,

Dr. Sandell did not have “the benefit of additional evidence

submitted at the hearing level[,]” i.e., all records of

treatment submitted after January 28, 2016, which is when Dr.

Sandell evaluated plaintiff’s records. Tr. 27. Plaintiff

acknowledges that Dr. Sandell’s opinion regarding his abilities

was anomalous when compared to the records and opinions of his

treating physicians. See Doc. #21 at 1 (“Dr. Sandell provided

more restrictive limitations than other physicians[.]”).

    Plaintiff argues that it was error for the ALJ to rely on

the opinions of other physicians to discount the limitations

imposed by Dr. Sandell because those physicians were unaware of

plaintiff’s vascular condition. See Doc. #18 at 9-10; Doc. #21

                               29
at 1-4. Plaintiff contends that his “lower extremity circulatory

issues would have a synergistic impact upon his ability to stand

and walk when coupled with the discogenic issues affecting his

legs.” Doc. #21 at 4. Plaintiff then argues that “[t]here was no

other medical opinion regarding plaintiff’s peripheral arterial

disease[]” and the ALJ was “not free to set his own expertise

against that of a physician who submitted an opinion[;]”

therefore, plaintiff concludes, the ALJ had no choice but to

adopt the restrictions outlined by Dr. Sandell. Doc. #21 at 4

(citations and quotation marks omitted). The Court disagrees

with plaintiff’s conclusions and finds that substantial evidence

supports the ALJ’s RFC determination with respect to standing

and walking, even though the ALJ did not expressly discuss

plaintiff’s vascular condition.

    As discussed above, the record contains three pieces of

evidence related to the vascular condition: (1) the records of

Windham Hospital, containing test results and a notation that

plaintiff had claudication and risk factors for peripheral

vascular (arterial) disease, see Tr. 517-523; (2) the records

from Generations Family Medical Center from October 22, 2015,

when plaintiff complained of chest pains following an argument

with his physician, see Doc. #19 at 15; and (3) Dr. Sandell’s

reports, see Tr. 103-104; 115-116. Neither the records from

Generations Family Medical Center nor the records from Windham

                                  30
Hospital document any functional limitations of any kind,

although the physicians at Windham Hospital were aware of

plaintiff’s complaints related to walking and back pain, see Tr.

517-523.

     Furthermore, Plaintiff relies on speculation alone to

assert that the vascular condition was even a factor in Dr.

Sandell’s determination of plaintiff’s exertional limitations.13

Plaintiff’s central argument is that there is substantial

evidence to support the conclusion that he can only perform work

at the sedentary level. What plaintiff fails to appreciate is

that “whether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B., 523 F. App’x at 59.

     While the ALJ was required to consider all of plaintiff’s

limitations flowing from severe or non-severe conditions in

determining plaintiff’s RFC, see 20 C.F.R. §§404.1545(a)(2),

416.945(a)(2), the record does not contain any evidence of an

exertional limitation attributable to plaintiff’s vascular

condition. The ALJ therefore did not commit reversible error in

not discussing any evidence related to plaintiff’s alleged




13Plaintiff does not allege that the ALJ erred by failing to
adopt Dr. Sandell’s suggested environmental limitation,
avoidance of extreme cold, in the RFC.
                               31
vascular condition before crediting Dr. Pasha’s and Dr.

Scarangella’s assessments and the record as a whole with regard

to plaintiff’s ability to walk. Nor did the ALJ err in crediting

those assessments over the questionably relevant and unsupported

reports of Dr. Sandell and Dr. Arciero. To use the language of

20 C.F.R. §404.1527(c)(2)-(6) and §416.927(c)(2)-(6), the

reports relied on by plaintiff lacked both supportability and

consistency.

         2. Observations by Non-Medical Sources

    Plaintiff contends that the ALJ gave insufficient weight to

the testimony of Delores Cardona, and failed to properly

consider a report by an employee of the Social Security

Administration (“SSA”), each of which provided support for the

contention that plaintiff had difficulty walking. See Doc. #18

at 10-12. The Commissioner argues that the ALJ appropriately

weighed Ms. Cardona’s testimony, and that the failure to discuss

the report of the SSA employee was, “at most, harmless error.”

Doc. #20-1 at 15; see id. at 16.

               i. Applicable Law, Generally

    The Regulations direct ALJs to consider “observations by

... other persons[]” when evaluating the intensity and

persistence of plaintiff’s symptoms. 20 C.F.R. §§404.1529(c)(3),

416.929(c)(3). “SSR 06–03p states that in considering evidence

from non-medical sources, such as ‘spouses, parents, and

                                 32
friends,’ it is appropriate to consider the nature and extent of

the relationship, ‘whether the evidence is consistent with other

evidence, and any other factors that tend to support or refute

the evidence.’” Werts v. Comm’r of Soc. Sec., No.

5:13CV00914(LEK), 2014 WL 6078434, at *13 (N.D.N.Y. Nov. 13,

2014) (quoting SSR 06–03p, 2006 WL 2329939, at 2 (S.S.A. Aug. 9,

2006)).

           ii. Delores Cardona

    Ms. Cardona is the mother of plaintiff’s two sixteen-year-

old children, and they all live together. See Tr. 29, 50.

Plaintiff described himself as having a “family relationship”

with Ms. Cardona, although they are not married. Tr. 50. The ALJ

gave Ms. Cardona’s opinions partial weight because “she is not a

medical source, and did not provide a functional assessment of

the claimant.” Tr. 29.

    Ms. Cardona’s testimony, which consisted of describing

limitations plaintiff experiences in daily activities, see Tr.

54-60, may have been consistent with plaintiff’s accounts, but

does not override the contradictory opinions of medical sources.

“Consideration of such lay testimony is not a substitute for

proper consideration of a treating physician’s medical opinion.”

See Greek v. Colvin, 802 F.3d 370, 376 (2d Cir. 2015).

    Ms. Cardona testified regarding plaintiff’s difficulty

walking, moving his arms behind his back, and general discomfort

                                 33
while moving. See, generally, Tr. 54-60. Plaintiff made similar

statements to his physicians, and those physicians did not

impose the restrictions plaintiff seeks. See, e.g., Tr. 501,

729-34, 762-65, 811-20. While use of the phrase “functional

assessment” may be unusual when describing the testimony of a

lay witness, the ALJ did not misapply SSR 06-03p in evaluating

Ms. Cardona’s credibility, and his determination of the weight

to give her testimony was supported by substantial evidence.

           iii. SSA Employee

    Next, plaintiff points to the report filed by J. Jennett,

an employee of the SSA with whom plaintiff had a face-to-face

meeting on April 27, 2015. See Doc. #18 at 10; Tr. 238. The

report stated that plaintiff “appeared uncomfortable walking in

and several times he had to shift in his seat[.]” Tr. 283. The

Commissioner argues that the failure to discuss this report is

“at most, harmless error.” Doc. #20-1 at 15. The Commissioner

also notes that another SSA employee, L. Perez, observed

plaintiff on November 17, 2015, and noted that plaintiff had no

difficulty walking, standing, or sitting. See Tr. 309; Doc. #20-

1 at 14.

    Like Ms. Cardona’s testimony, the observations of the SSA

employee provide evidence that plaintiff is sometimes

uncomfortable walking, a symptom plaintiff reported to his

physicians on many occasions. Much like plaintiff’s argument

                               34
regarding Ms. Cardona’s testimony, plaintiff’s argument here is

unavailing in light of the opinions of plaintiff’s treating

physicians.

    D. RFC: Lifting

    Light work entails “lifting no more than 20 pounds at a

time with frequent lifting or carrying of objects weighing up to

10 pounds.” SSR 83-10, 1983 WL 31251, at *5-6 (S.S.A. 1983)

(emphases added). Sedentary work requires the ability to lift no

more than ten pounds. See id. at 5. Plaintiff points to several

reports indicating that he could not occasionally lift up to

twenty pounds, as required for light duty, and argues that the

ALJ’s conclusion that plaintiff can occasionally lift up to

twenty pounds is not properly supported. See Doc. #18 at 12-14.

    While there is some conflicting evidence on this matter, a

reviewing court gives deference to the “Commissioner’s

resolution of conflicting evidence.” Cage, 692 F.3d at 122.

Plaintiff’s primary physician for his shoulder, Dr. Arciero,

regularly opined that plaintiff could lift up to twenty pounds,

which is consistent with multiple opinions from Dr. Scarangella,

plaintiff’s other treating orthopedist. See, e.g., Tr. 28-29,

630, 645, 766, 768, 771 (Dr. Arciero); Tr. 28, 380, 384, 405-08,

411 (Dr. Scarangella).

    Plaintiff specifically notes that on April 6, 2015, Dr.

Scarangella opined that plaintiff could not lift more than ten

                               35
pounds, see Tr. 402, and in May 2017, Dr. Arciero opined that

plaintiff could only lift fifteen pounds, see Tr. 821. The ALJ

concluded that “[t]he claimant additionally retains the ability

to lift and carry more than 10 pounds occasionally[,]” Tr. 27,

and that the ability to lift twenty pounds was consistent with

the record as a whole. Tr. 27-29. The ALJ’s conclusion was

supported by substantial evidence.

         1. Dr. Scarangella

    With respect to Dr. Scarangella’s April 6, 2015, lifting

restriction of ten pounds, the ALJ noted that “the record does

not show any additional injury or limitation[]” that would

explain the downward deviation. Tr. 28. As noted by plaintiff,

see Doc. #18 at 13, this is inaccurate. The record does reflect

that plaintiff had surgery on his shoulder on February 13, 2015,

less than two months before Dr. Scarangella opined that

plaintiff could only lift ten pounds. See Tr. 402. The surgery

is also referenced in Dr. Scarangella’s notes of the same date.

See Tr. 375. Those notes document that plaintiff’s condition was

expected to improve: “Doing very well but still with some pain.

Plan: Cleared for light duty work. Reassess in 6 weeks for

possible return to full duty work.” Tr. 375 (emphasis added).

These notes, and temporary restriction to lifting only ten

pounds, are also consistent with plaintiff’s self-reported

status in August 2015 that his shoulder was “pretty much back to

                               36
full functional capacity[]” six months after the surgery. Tr.

513.

       Plaintiff’s inability to lift more than ten pounds shortly

after surgery does not, alone, constitute a disability. See 42

U.S.C. §423(d)(1)(A). A disability is a condition that is

“expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” Id. Thus, because the record demonstrates that

plaintiff was restricted to lifting less than ten pounds for a

period that continued for less than, and was never expected to

continue for more than, twelve months, the restriction does not

undermine the ALJ’s determination that plaintiff was not

disabled during the relevant timeframe, and can perform work at

the light-duty level with limited specified restrictions. To the

extent that the ALJ erred in merely discounting the restriction

as inconsistent with the record as a whole, the error was

harmless.

            2. Dr. Arciero

       Plaintiff also raises two claims of error with respect to

consideration of Dr. Arciero’s May 16, 2017, report (Tr. 821).

First, he claims the ALJ did not consider the report. See Doc.

#18 at 21. This is inaccurate; the ALJ expressly considered the

report. See Tr. 28 (citing 40F [Tr. 821], Dr. Arciero’s May 16,



                                 37
2017 report); Tr. 29 (assigning this and other reports “partial

weight”).

    Second, plaintiff asserts that the ALJ should have adopted

the restrictions outlined in the May 16, 2017, report, including

that plaintiff could never lift more than fifteen pounds. The

Court notes that this was the third report issued by Dr. Arciero

within a two-month period. See Tr. 766, 810, 821.

    In the first of these three reports, dated March 28, 2017,

Dr. Arciero determined that plaintiff was able to occasionally

lift up to twenty pounds and occasionally carry up to fifty

pounds. See Tr. 766. This determination was consistent with

years of prior reports by Dr. Arciero, see, e.g., Tr. 630, 643,

645, 743-44, 766, and was supported by a physical examination

and an MRI, see Tr. 766. The record does not contain any basis

for the downward deviation in the May 16, 2017, report.

    Dr. Arciero also examined plaintiff on April 12, 2017, and

imposed no restrictions beyond those imposed on March 28, 2017.

See Tr. 810. Furthermore, there is no evidence in the record

that the May 16, 2017, report was accompanied by any examination

of the plaintiff, and Dr. Arciero provided no specific support

for his restrictions. See Tr. 821. In light of the lack of

support for this restriction, and its inconsistency with the

record as a whole, the ALJ did not err in discounting this

slight, one-time, deviation. Therefore, the ALJ’s conclusion,

                               38
that plaintiff retained the ability to occasionally lift twenty

pounds, was supported by substantial evidence.

     E. Step Five: Plaintiff’s Illiteracy

     Plaintiff advances two arguments at step five. First,

Plaintiff contends that the ALJ and VE either failed to account

for, or did not properly consider, plaintiff’s illiteracy. See

Doc. #18 at 15-16. Second, Plaintiff argues that that a finding

of illiteracy, when combined with a hypothetical determination

that plaintiff could only perform sedentary work, would require

a finding that plaintiff is disabled under Rule 201.17. See Doc.

#18 at 23-24; see also 20 C.F.R. § Pt. 404, Subpt. P, App. 2,

Rule 201.17. As plaintiff has not established that the ALJ erred

in classifying him as capable of performing light work, the

Court does not address the second argument.14

     The ALJ found that plaintiff “is illiterate and is able to

communicate in English[.]” Tr. 29. The ALJ stated: “Testimony

revealed that the claimant is able to speak and understand

English. He is able to read and write in Spanish, but not in

English.” Tr. 30.

     Illiteracy means the inability to read or write. We
     consider someone illiterate if the person cannot read or

14The Court notes, however, that it appears the VE, on whom the
ALJ relied, agreed with plaintiff’s interpretation of this rule,
as the VE stated that if someone with plaintiff’s “age,
education, and work experience” were limited to sedentary work,
there would be no jobs in the national economy that such a
person could perform. Tr. 63-64.
                               39
     write a simple message such as instructions or inventory
     lists even though the person can sign his or her name.
     Generally, an illiterate person has had little or no
     formal schooling.

20 C.F.R. §§404.1564, 416.964. The Commissioner argues that

there is evidence in the record indicating plaintiff’s ability

to “read with glasses and good ability to follow written

instructions[]” and to “write more than his name in English[.]”

Doc. #20-1 at 18.

     Plaintiff argues that the ALJ erred in considering him to

have a high school education, or the equivalent thereof. See

Doc. #18 at 15. The Court disagrees with plaintiff’s assessment

of the VE and ALJ’s consideration of his language skills.

Plaintiff repeatedly relies on a statement made by the ALJ

during the hearing to argue, incorrectly, that the ALJ

considered plaintiff’s educational level to be equivalent to a

high school education.15 See Tr. 45. If that were true, the ALJ

should have applied Rule 202.20 to plaintiff’s application. See

20 C.F.R. § Pt. 404, Subpt. P, App. 2, Rule 202.20. However, in

the decision, the ALJ instead applied Rule 202.16, see Tr. 30,

which applies only to individuals with an educational level of




15According to plaintiff’s counsel, plaintiff “has a seventh
grade education and a GED both secured in Puerto Rico. He can in
fact speak some English but he is completely illiterate in terms
of reading and writing in English.” Tr. 44.
                               40
“illiterate or unable to communicate in English[,]” 20 C.F.R. §

Pt. 404, Subpt. P, App. 2, Rule 202.16.

     Under Rule 202.16, which applies to those who can perform

light duty work, a younger individual, like plaintiff, who is

illiterate, with no previous relevant work experience, is not

necessarily disabled. See id. However, the ALJ did not simply

rely on Rule 202.16. See Tr. 30. The ALJ relied on the testimony

of the VE to assess whether plaintiff’s additional restrictions

would alter his disability status. See id. Based on the VE’s

testimony, the ALJ found: “[T]here are jobs that exist in

significant numbers in the national economy that [plaintiff] can

perform.” Id.

     Jobs classified as light work, like all jobs, require

various degrees of skill with the English language. The

Dictionary of Occupational Titles (“DOT”) specifies a language

level required for each job it lists. The ALJ considered three

jobs identified by the VE that an individual with plaintiff’s

RFC limitations could perform: Parking Lot Attendant, 915.473-

010 (Language level 1),16 see Dep’t of Labor, DOT 929 (4th ed.




16Language level 1 calls for: “READING: Recognize meaning of
2,500 (two- or three-syllable) words. Read at rate of 95-120
words per minute. Compare similarities and differences between
words and between series of numbers.” Dep’t of Labor, DOT 1011
(4th ed. 1991).


                               41
1991); Fast Food Worker, 311.472-010 (Language level 2),17 see

id. at 241; and Cashier II, 211.462-010 (Language level 2), see

id. at 183. Plaintiff argues that a finding of illiteracy is

inconsistent with the ability to perform work at any language

level, and that the ALJ committed reversible error by concluding

that plaintiff could perform these jobs. See Doc. 18 at 16-22.

     “The DOT lists maximum requirements of occupations as

generally performed, not the range of requirements of a

particular job as it is performed in specific settings.” SSR 00-

4P, 2000 WL 1898704, at *2-3 (S.S.A. Dec. 4, 2000). The ALJ has

a duty to elicit a “reasonable explanation for conflict” between

the DOT and a VE’s testimony on the record. See id. at 2

(emphasis added). The Second Circuit has recently clarified:

     [T]he Commissioner’s duty to identify and resolve
     apparent conflicts between the Dictionary and vocational
     expert testimony is not fulfilled simply by taking the
     vocational expert at his word that his testimony
     comports with the Dictionary when the record reveals an
     apparent conflict. Rather, [SSR 00-4P] places the onus
     on the Commissioner, acting through her ALJs, to
     affirmatively identify any conflicts.

Lockwood v. Comm’r of Soc. Sec. Admin., No. 17CV2591, 2019 WL

286674, at *5 (2d Cir. Jan. 23, 2019) (citations and quotation




17Language level 2 calls for: “READING: Passive vocabulary of
5,000-6,000 words. Read at rate of 190-215 words per minute.
Read adventure stories and comic books, looking up unfamiliar
words in dictionary for meaning, spelling, and pronunciation.
Read instructions for assembling model cars and airplanes.”
Dep’t of Labor, DOT 1011 (4th ed. 1991).
                               42
marks omitted). Remand may be warranted in cases where the ALJ

does not fully discharge this duty. See id. at *6. However, in

light of the entire record, and Second Circuit precedent

regarding a VE’s treatment of non-exertional limitations, see

McIntyre v. Colvin, 758 F.3d 146, 152 (2d Cir. 2014), remand is

not justified in this case based on plaintiff’s illiteracy.

    “While the Commissioner’s regulations do indeed take notice

of the DOT, federal courts have squarely rejected the contention

that an ALJ is bound by the DOT’s definitional requirements

regarding language ability, which would ‘in effect make

illiteracy a per se disability[,]’” because every job requires

at least a level one language ability. Rivera v. Berryhill, No.

1:15CV00487(MAT), 2018 WL 375846, at *3 (W.D.N.Y. Jan. 11, 2018)

(quoting Warf v. Shalala, 844 F. Supp. 285, 289 (W.D. Va.

1994)).

    Additionally, an ALJ’s failure to expressly incorporate

non-exertional limitations into a hypothetical is harmless error

if either: (1) evidence demonstrates that plaintiff can engage

in the work contemplated by the challenged hypothetical or (2)

the hypothetical implicitly accounts for the challenged non-

exertional limitation. See McIntyre, 758 F.3d at 152. Each of

these rules independently supports rejection of plaintiff’s

argument.



                               43
    First, medical records and plaintiff’s past work

demonstrate some facility with the English language, including

the ability to read, follow written instructions, and write more

than his name in English. See, e.g., Tr. 283, 285, 303, 307.

Plaintiff has held a variety of jobs which were classified by

the VE as follows: Farm Worker Field Crop II, 404.687-010

(Language Level 1), see Dep’t of Labor, DOT 287 (4th ed. 1991);

Assembler (Cook Helper, Pastry), 313.687-010 (Language Level 1),

see id. at 244; Classifier (Sorting Laundry), 361.687-014

(Language Level 2), see id. at 261; and Unloading Trucks,

905.687-010 (Language Level 1), see id. at 918. See Tr. 62. No

job identified by the VE or ALJ as being currently available to

plaintiff would require a higher language level than plaintiff’s

past work.

    Second, although the VE, unlike the ALJ, did not expressly

state that he considered plaintiff’s educational level to be

illiteracy, the VE did implicitly acknowledge it. Specifically,

the VE stated that if someone with plaintiff’s “age, education,

and work experience” was limited to sedentary work, there would

be no jobs in the national economy that such a person could

perform, consistent with application of Rule 201.17, and




                               44
plaintiff’s argument.18 Tr. 63-64. The necessary implication is

that the VE considered plaintiff to be illiterate.

      The failure of the ALJ to elicit an explanation for any

apparent conflict between the VE’s testimony and the language

level requirements of the DOT was harmless in light of

plaintiffs past work, and the VE’s implicit acknowledgement of

plaintiff’s illiteracy.

VI.   CONCLUSION

      For the reasons set forth herein, plaintiff’s Motion to

Reverse or Remand [Doc. #18] is DENIED, and defendant’s Motion

for an Order Affirming the Decision of the Commissioner [Doc.

#20] is GRANTED.

      SO ORDERED at New Haven, Connecticut, this 11th day of

February, 2019.

                                     _______/s/______________
                                     HON. SARAH A. L. MERRIAM
                                     UNITED STATES MAGISTRATE JUDGE




18Additionally, the VE was present by phone during the hearing
and therefore heard that plaintiff was testifying with the aid
of an interpreter, that plaintiff is both “completely
illiterate” and “doesn’t read or write[,]” as well as counsel’s
argument regarding plaintiff’s education and potential
application of Rule 201.17. Tr. 44-45; see Tr. 41, 61.
                                45
